Title: To James Madison from William Lee, 20 November 1804 (Abstract)
From: Lee, William
To: Madison, James


20 November 1804, Bordeaux. “The numerous complaints which are made by Captains of Vessels against my construction of the third section of the Law passed the session of Congress preceeding the last, renders it necessary I should call your attention to that Act and give you my reasons for forcing the masters of Vessels to a compliance therewith.
“Following the letter of that law I have always insisted on the three months pay for every American Citizen seamen discharged here. But the Captains who are the most unreasonable set of beings generally speaking that an Officer ⟨c⟩an have to deal with particularly those from New England ⟨w⟩ho have all the laws respecting sailors by heart & love litigation ⟨c⟩ontend that transferring a sailor from one Vessel to another ⟨is⟩ not discharging of him and this they frequently do ⟨wi⟩thout my knowledge. When they come to the Office for their papers I exact the three months which brings on a discussion and generally ends in a protest against me for what they are pleased to call arbitrary conduct. Thus if a Capt. quarrels with a seamen [sic] and wishes to get rid of him to avoid paying the three months he transfers him to another Vessel and notes him down in his Log book ⟨a⟩s ran away. When he has put to sea the Captain to whom the sailor has been transferred turns him ⟨on⟩shore and I have no claim on this latter the Seaman not being designated on his roll. This deception was passe⟨d⟩ on me several times before I discovered it and were I to consider a transfer of this nature in any other light than a discharge the Law would be of no effect as there would b⟨e⟩ nothing but transfers every day and our sailors would shortly wander about the streets of this City as formerly or what would be worse enter on board of privateers.
“There are some few cases which I know occur in the course of the year where this law may be supposed to operate unfriendly to the interest of the Captain & Merchant. Such for instance as the death of a Captain or mate where a Common sailor is promoted from one Vess⟨el⟩ to the mates birth of another and the mate to a Captain b⟨ut⟩ these instances are so few that a proviso is not necessary.
“Take the Law in its full extent & meaning (which I consider to be this that when a seaman is dischar⟨ged⟩ from on board the Vessel on which he shipped in the UStates and ceases to be one of her Crew the three mont⟨hs⟩ must be paid to the Consul two of which must be given to the sailor when he ships on board a Vessel to return home & the other retained by the Consul) and it most certainly operates very favourably to our Commerce. As a great proof of it I have not expended two hundred dollars these six months past for the support of Seamen!
“By the paper of to day I find this Government ⟨co⟩nsider Commodore Prebles attack on Tripoli as very unfavorable to our interests as well as that of European powers in so much that it proves to that power & Europe the impossibility of ⟨cha⟩stiasing them and makes the former more exorbitant in the Tribute they exact. That C. Preble has been unsuccessful I cannot yet admit but they take it for granted he must be because France did not succeed formerly in two attempts of the same nature he is engaged in. It must prove extremely gratifying to every lover of his Country if the Commodore ⟨s⟩hould be so fortunate as to oblige those barbarians to conclude a peace on reasonable terms.
“We have nothing new here the War with England & Spain and the Coronation occupy the public and ⟨thou⟩sands are flocking to Paris to see their liberties secured.”
 